Name: Council Implementing Regulation (EU) 2018/827 of 4 June 2018 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  civil law
 Date Published: nan

 6.6.2018 EN Official Journal of the European Union L 140/3 COUNCIL IMPLEMENTING REGULATION (EU) 2018/827 of 4 June 2018 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 March 2012 the Council adopted Regulation (EU) No 267/2012. (2) In accordance with Article 46(7) of Regulation (EU) No 267/2012, the Council has reviewed the list of designated persons and entities set out in Annexes IX and XIV to that Regulation. (3) The Council has concluded that the entries concerning certain persons and entities included in Annex IX to Regulation (EU) No 267/2012 should be updated. (4) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 2018. For the Council The President T. TSACHEVA (1) OJ L 88, 24.3.2012, p. 1. ANNEX Annex IX to Regulation (EU) No 267/2012 is amended as follows: (1) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran, the following entries replace the corresponding entries in the list set out under the subheading B. Entities: Name Identifying information Reasons Date of listing 42.(g) Shetab Gaman (a.k.a. Taamin Gostaran Pishgaman Azar) Address: Norouzi Alley, No 2, Larestan Street, Motahari Avenue, Tehran Acting on behalf of Yasa Part. 26.7.2010 49. Noavaran Pooyamoj (a.k.a. Noavaran Tejarat Paya, Bastan Tejerat Mabna, Behdis Tejarat (or Bazarganis Behdis Tejarat Alborz Company or Behdis Tejarat General Trading Company), Fanavaran Mojpooya, Faramoj Company (or Tosee Danesh Fanavari Faramoj), Green Emirate Paya, Mehbang Sana, Mohandesi Hedayat Control Paya, Pooya Wave Company, Towsee Fanavari Boshra) Involved in procurement of materials that are controlled and have direct application in the manufacture of centrifuges for Iran's uranium enrichment programme. 23.5.2011 55. Ashtian Tablo Ashtian Tablo - No 67, Ghods mirheydari St, Yoosefabad, Tehran Involved in the production and supply of specialist electrical equipment and materials that have a direct application in the Iranian nuclear sector. 23.5.2011 (2) under the heading II. Iranian Revolutionary Guard Corps (IRGC), the following entries replace the corresponding entries in the list set out under the subheading A. Persons: Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND Former MODAFL Deputy for Inspection, responsible for all MODAFL facilities and installations, who remains associated with, including through the provision of services to, MODAFL and the IRGC. 23.6.2008 8. IRGC Brigadier-General Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Deputy Commander of IRGC for Cultural and Social Affairs. Former Commander of Basij Resistance Force. 26.7.2010 10. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Former Commander of Khatam al-Anbiya. 26.7.2010 19. IRGC Brigadier-General Amir Ali Haji ZADEH (a.k.a. Amir Ali HAJIZADEH) IRGC Aerospace Force Commander. 23.1.2012